VIOSOLAR INC. (the “Corporation”) INFORMATION CIRCULAR AS AT AND DATED SEPTEMBER 1, 2009 THIS INFORMATION CIRCULAR IS FURNISHED TO YOU IN CONNECTION WITH THE SOLICITATION OF PROXIES BY THE MANAGEMENT OF VIOSOLAR INC. (“WE”, “US” OR THE “CORPORATION”) FOR USE AT THE ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS OF THE CORPORATION (AND ANY ADJOURNMENT THEREOF) (THE "MEETING") TO BE HELD ON SEPTEMBER 23rd, 2 The Corporation will conduct its solicitation by mail and may be supplemented by telephone or other personal contact to be made by officers and employees of the Corporation, without receiving special compensation. The Corporation will pay the cost of solicitation. APPOINTMENT OF PROXYHOLDER The purpose of a proxy is to designate persons who will vote the proxy on a shareholder's behalf in accordance with the instructions given by the shareholder in the proxy. The persons whose names are printed in the enclosed form of proxy are officers or directors of the Corporation (the “Management Proxyholders”). A shareholder has the right to appoint a person other than the Management Proxyholders, to represent the shareholder at the Meeting by striking out the names of the Management Proxyholders and by inserting the desired person's name in the blank space provided or by executing a proxy in a form similar to the enclosed form.
